Citation Nr: 1044463	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether an appeal has been timely perfected with respect to a 
January 2009 RO denial of entitlement to service connection for 
degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for status-post C5-6 
anterior cervical discectomy and fusion (previously considered as 
degenerative disc disease of the cervical spine).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for chronic perforation of 
the bilateral eardrums.

5.  Entitlement to service connection for dizziness and 
headaches, to include as due to asbestos exposure, and to include 
as due to the chronic perforation of the bilateral eardrums, and 
to include as due to exposure to environmental contaminants.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to June 1982, 
and from December 2003 to March 2005.  The Veteran also has 
periods of unverified Army Reserves service.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied entitlement to service connection for bilateral hearing 
loss, chronic perforation of the bilateral eardrums, and 
dizziness and headaches.  

This appeal to the Board is also from a November 2007 rating 
decision of the VA RO in Montgomery, Alabama, which denied 
entitlement to service connection for dizziness and headaches.  

This appeal to the Board is also from a January 2009 rating 
decision of the VA RO in Montgomery, Alabama, which denied 
entitlement to service connection for degenerative disc disease 
of the cervical spine.  
Following the January 2009 RO rating decision, the Veteran 
submitted a timely Notice of Disagreement (NOD) in January 2009.  

The RO then issued another rating decision on December 4, 2009, 
again denying entitlement to service connection for status-post 
C5-6 anterior cervical discectomy and fusion (previously 
considered as degenerative disc disease of the cervical spine).  

In response to the December 2009 rating decision, the Veteran 
again submitted a timely NOD on December 17, 2009.

The RO then issued a statement of the case (SOC) on December 29, 
2009.

The Veteran did not file a substantive appeal (on VA Form 9) in 
response to the December 2009 SOC.  Thus, the Veteran failed to 
perfect his original appeal.  However, at his April 2010 Board 
hearing, the Veteran argued that this issue was correctly on 
appeal before the Board.  Therefore, the Board will initially 
discuss the timeliness issue in regards to the cervical spine 
disorder claim.  

In support of his claim, the Veteran testified at the RO's office 
in Montgomery, Alabama (Travel Board hearing) held before the 
undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  A 
transcript of the hearing is of record.  

The RO certified this appeal to the Board in September 2009 and, 
in April 2010, so more than 90 days later, the Veteran submitted 
additional evidence.  But he waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The issues of entitlement to service connection for status-post 
C5-6 anterior cervical discectomy and fusion (previously 
considered as degenerative disc disease of the cervical spine), 
entitlement to service connection for bilateral hearing loss, 
entitlement to service connection for chronic perforation of the 
bilateral eardrums, and entitlement to service connection for 
dizziness and headaches, to include as due to asbestos exposure, 
and to include as due to the chronic perforation of the bilateral 
eardrums, and to include as due to exposure to environmental 
contaminants, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2009 rating decision denied entitlement to service 
connection for degenerative disc disease of the cervical spine.

2.  The Veteran submitted a timely NOD in January 2009.

3.  A December 4, 2009, rating decision denied entitlement to 
service connection for status-post C5-6 anterior cervical 
discectomy and fusion (previously considered as degenerative disc 
disease of the cervical spine).

4.  On December 17, 2009, the Veteran filed a document that meets 
the requirements of a substantive appeal in support of his claim.

5.  The RO then issued a SOC on December 29, 2009.

6.  The Veteran did not file a substantive appeal (on VA Form 9) 
in response to the December 2009 SOC.


CONCLUSION OF LAW

The Veteran perfected a timely appeal of the RO's January 2009 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the appeal regarding the timeliness 
issue for the substantive appeal of the cervical spine claim, and 
then remanding the service connection claims for further 
development before readjudicating them on the underlying merits, 
there is no need to discuss whether there has been compliance 
with the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. 
App. 183, 197 (2002).  This is better determined once the 
additional development on remand has been completed, including in 
terms of:  (1) informing the Veteran of the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informing him of the information and evidence that VA 
will obtain and assist him in obtaining; and (3) informing him of 
the information and evidence he is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Proper VCAA notice will also advise him of the downstream 
disability rating and effective date elements of his claims, in 
the event service connection is eventually granted. 
 Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Whether an Appeal has Been Timely Perfected 

Under the relevant regulations, an appeal consists of a timely 
filed NOD in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly completed 
VA Form 9 or other correspondence containing the necessary 
information.  38 C.F.R. § 20.202.

After a Veteran receives the SOC, he or she must file a formal 
appeal within sixty days from the date the SOC is mailed or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b) (2010); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) (where 
claimant did not perfect appeal by timely filing substantive 
appeal, RO rating decision became final).  

A Veteran may request an extension of the 60-day period for 
filing a substantive appeal for good cause.  The request for such 
an extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive appeal.  
38 C.F.R. §§ 20.202, 20.303 (2010).

In this case, the RO denied the Veteran entitlement to service 
connection for degenerative disc disease of the cervical spine in 
a rating decision dated in January 2009.  The Veteran was 
notified of the decision on January 12, 2009.  On January 22, 
2009, he filed a timely NOD.  On December 4, 2009, a rating 
decision denied entitlement to service connection for status-post 
C5-6 anterior cervical discectomy and fusion (previously 
considered as degenerative disc disease of the cervical spine).  
On December 17, 2009, the Veteran filed a document that meets the 
requirements of a substantive appeal in support of his claim.  
The RO then issued a SOC on December 29, 2009, and the Veteran 
was notified of the need to file a substantive appeal within a 
time limit.

Specifically, the Veteran was told in the December 29, 2009, 
correspondence accompanying the SOC that he had 60 days from the 
date of the SOC or the remainder of the one-year period from the 
date he was notified of the determination being appealed to file 
his substantive appeal, whichever was longer.  As the 60 days 
from the date of the SOC was longer, the Veteran thus had until 
March 1, 2010, to file an appeal.

The Veteran did not file a substantive appeal (on VA Form 9) in 
response to the December 2009 SOC.  Thus, the Veteran failed to 
perfect his original appeal.  However, at his April 2010 Board 
hearing, the Veteran argued that this issue was correctly on 
appeal before the Board.  

It is clear from the record that the Veteran did not file a VA 
Form 9 within the 60 days from the date the RO mailed the SOC or 
within the remaining one year period from the date of the mailing 
of the notification of the rating decision; nor did he request an 
extension of time in order to do so.  

However, pursuant to 38 C.F.R. § 20.202, a substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  According to the 
regulation, the substantive appeal should set out specific 
arguments relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  The regulation also states that 
proper completion and filing of a substantive appeal is the last 
action the Veteran needs to take to perfect an appeal.

On December 17, 2009, the Veteran submitted a document expressing 
disagreement with the December 2009 rating decision.  This 
statement set forth detailed bases in support of his assertions 
that the RO had inappropriately denied his service connection 
claim.  The RO accepted it as an NOD for the December 2009 rating 
decision.  However, it clearly satisfies the criteria for a 
substantive appeal set forth in 38 C.F.R. § 20.202.

The RO found that the Veteran had not perfected a timely appeal 
of the January 2009 rating decision, and thus did not certify the 
appeal to the Board.  The RO reasoned that he failed to do so 
because he did not file a substantive appeal following the RO's 
issuance of the December SOC.  In Archbold v. Brown, 9 Vet. App. 
124 (1996), however, the Court held that a substantive appeal 
could be timely even though a SOC had not yet been issued by the 
RO.  

The Board finds that the Veteran's December 2009 statement did 
constitute a substantive appeal to the January 2009 rating 
decision, as provided for in 38 C.F.R. § 20.202.  Archbold, 9 
Vet. App. at 124.  Therefore, the appeal was perfected.  38 
U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7108 (West 2002); 38 
C.F.R. 
§§ 20.101(a), 20.200, 20.202 (2010); YT v. Brown, 9 Vet. App. 195 
(1996).

In light of the foregoing, the claim pertaining to whether an 
appeal has been timely perfected with respect to a January 2009 
RO denial of entitlement to service connection for degenerative 
disc disease of the cervical spine is granted.


ORDER

As the Veteran has perfected a timely appeal of the RO's January 
2009 rating decision; the timeliness appeal is granted to this 
extent only.


REMAND

Although the Board sincerely regrets the additional delay that 
will result from this remand, it is necessary to ensure there is 
a complete record upon which to decide this appeal so the Veteran 
is afforded every possible consideration.

First, the Veteran did not receive proper notice to satisfy the 
VA duties prescribed in the VCAA.  Specifically, the Veteran has 
not been informed about the requirements for substantiating 
claims involving aggravation of a pre-existing disorder or 
asbestos exposure.  He must be provided this additional notice 
before deciding these claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Second, the most recent VA outpatient treatment records from the 
VA Medical Centers (VAMCs) in Birmingham, Alabama, and in 
Tuscaloosa, Alabama, are dated from August 2007.  At his April 
2010 Board hearing, the Veteran indicated that he was currently 
receiving treatment from these VAMCs.  All pertinent records 
since August 2007 should be obtained and added to the claims 
file.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA adjudicators are deemed to have constructive 
notice of VA medical records).

Third, in lay statements submitted during the course of his 
appeal, the Veteran has indicated that he has been treated by 
several private providers, including Dr. F. Allen Long, Janet 
Holly, C.N.P., and the Druid Hopsital in Tuscaloosa, Alabama.  
Attempts to obtain these medical records have not been made.  
When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the Veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 
(1990).  These records should be obtained in compliance with VA's 
duty to assist. 

Fourth, in a September 1995 statement made during his Reserve 
service the Veteran indicated that he reportedly injured his back 
in a work accident in December 1993, which, if true, was before 
he served on active duty from December 2003 to March 2005.  This 
statement also indicated that he received Workers' Compensation 
as a result of that injury.  The medical records associated with 
the Veteran's treatment of his workers' compensation claim are 
not currently in the Veteran's file.  Therefore, these additional 
records must be obtained before deciding this appeal or at least 
attempts made to obtain them.  38 C.F.R. § 3.159(c)(1), (c)(2), 
(c)(3) (2010).

Fifth, the Veteran's exact dates of service including active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA)) have not been verified by the RO.  The RO has 
obtained the Veteran's treatment records from his Reserve duty, 
but the RO has not made a specific written determination as to 
the Veteran's exact dates of his active military service, to 
include any INACDUTRA and ACDUTRA periods, from 1982 through the 
present.  The Reserve service treatment records (STRs) provide 
indications that the Veteran had ACDUTRA periods of service.  
Specifically, an October 2003 Statement of Medical Examination 
and Duty Status indicates that the Veteran was on ACDUTRA from 
October 25, 2003, to November 8, 2003.  This alleged ACDUTRA 
period has not been verified by the RO.  

Therefore, the Board finds that additional development is 
required to determine the exact dates of any such service.  One 
method which has not yet been attempted in this case is to 
contact the Defense Finance and Accounting Service and request 
records of the periods for which the Veteran received pay.  
Further, the RO must obtain a complete copy of the Veteran's 
personnel record, as this may also indicate whether the Veteran 
has ever been on ACDUTRA or INACDUTRA.

Sixth, in his November 2005 service connection claim (on a VA 
Form 21-526), the Veteran indicated that he was exposed to 
asbestos during his military service.  
There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
specific regulations.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos- Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1MR, part IV, 
subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA 
Manual").  The date of this amended material is December 13, 
2005.  Also, an opinion by VA's Office of General Counsel (OGC) 
discussed the proper way of developing asbestos claims.  See 
VAOPGCPREC 4- 2000 (Apr. 13, 2000).

Rating specialists must develop any evidence of asbestos exposure 
before, during, and after service.  A determination must be made 
as to whether there is a relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency period and 
exposure information.  M21-1MR, part IV, subpart ii, chapter 2, 
section C, paragraph 9, subsection d.  

The adjudication of a claim for service connection for a disorder 
resulting from asbestos exposure should include a determination 
as to whether: (1) service records demonstrate the Veteran was 
exposed to asbestos during service; (2) development has been 
accomplished sufficient to determine whether the Veteran was 
exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the claimed 
disease in light of the latency and exposure factors.  Id. at 
Subsection (h).

The Court has held that VA must analyze a Veteran's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).  If the evidence supports a conclusion that the 
Veteran's current disorder, while caused by asbestos exposure, is 
due to intervening post-service exposure, the opinion must be 
very specific explaining the basis for this finding.  See 
McGinty, 4 Vet. App. at 428.

In this case, the record shows that the RO has not complied with 
M21-1MR procedures.  The Board finds the previous VCAA notices to 
be insufficient in that regard.  The Veteran has not been sent 
the appropriate VCAA notice and questionnaire regarding claims of 
asbestos exposure, and the RO has not performed thorough 
development regarding this issue.

Seventh, the Board observes that the bilateral hearing loss, 
chronic perforation of the bilateral eardrums, and cervical spine 
disorder issues were previously sent to VA examiners to obtain VA 
examinations.  However, the December 2005 and January 2009 VA 
examiners did not provide an opinion with regard to the 
etiologies of the Veteran's current disorders, particularly in 
regards to whether these disorders were aggravated during one of 
his periods of service.  As a result, the examination reports are 
inadequate.  Once VA has provided a VA examination, it is 
required to provide an adequate one, regardless of whether it was 
legally obligated to provide an examination in the first place.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  If, as here, a VA 
examination is inadequate, the Board must remand the case.  A 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  Thus, the Board finds that additional VA 
examinations are required before his claims may be addressed.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Finally, the Board observes that the dizziness and headaches 
issue was also previously sent to a VA examiner to obtain a VA 
examination and opinion.  However, the November 2005 VA examiner 
only provided an opinion regarding whether the Veteran's 
dizziness and headaches were related to his chronic perforation 
of the bilateral eardrums.  The VA examiner did not provide an 
opinion with regard to whether the Veteran's dizziness and 
headaches were directly related to his active military service, 
to include the December 2004 in-service complaint, the alleged 
asbestos exposure, and the Veteran's presumed exposure to 
environmental contaminants from his service in Southwest Asia.  
Thus, the Board finds that an additional VA examination is 
required before his claim may be addressed.  See McLendon, 20 
Vet. App. at 79, citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a service 
connection claim for:
a)  Status-post C5-6 anterior 
cervical discectomy and fusion 
(previously considered as 
degenerative disc disease of the 
cervical spine), to include notice 
pertaining to aggravation of a 
pre-existing disorder;
b)  Bilateral hearing loss, to 
include notice pertaining to 
aggravation of a pre-existing 
disorder;
c)  Chronic perforation of the 
bilateral eardrums, to include 
notice pertaining to aggravation 
of a pre-existing disorder; and,
d)  Dizziness and headaches, to 
include notice in compliance with 
DVB Circular 21-88-8 and M21-1MR, 
Part VI, regarding his alleged 
exposure to asbestos while in the 
military, and notice pertaining to 
secondary service connection 
(specifically, chronic perforation 
of the bilateral eardrums).
e)  Send the Veteran the 
appropriate asbestos questionnaire 
and request him to complete and 
return it.

2.  Obtain all pertinent outpatient treatment 
records from the VAMCs in Birmingham, Alabama, 
and in Tuscaloosa, Alabama, since August 2007.  

Additionally, the RO should ensure that the 
Veteran has not been treated by any other 
local VAMCs.

The efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be associated 
with the claims folder for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to obtain 
them would be futile, then also document this 
in the file and notify the Veteran 
accordingly.

3.  Contact the Veteran and ask him to 
complete and return the necessary 
authorization (VA Form 21-4142) for VA to 
obtain any other outstanding private 
treatment records, to include Dr. F. Allen 
Long, Janet Holly, C.N.P., and the Druid 
Hopsital in Tuscaloosa, Alabama.  

With any necessary authorization, 
all outstanding records should be requested 
and obtained.

The efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be associated 
with the claims folder for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to obtain 
them would be futile, then also document this 
in the file and notify the Veteran 
accordingly.

4.  Contact the Veteran and ask that he 
provide the names and addresses of all VA and 
non-VA medical care providers who have 
treated him for his December 1993 workers 
compensation claim for a car accident.  

With any necessary authorization, 
all outstanding records should be requested 
and obtained.

The efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be associated 
with the claims folder for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to obtain 
them would be futile, then also document this 
in the file and notify the Veteran 
accordingly.

5.  The RO/AMC should attempt to verify any 
dates of active duty, ACDUTRA, and INACDUTRA 
that the Veteran had, by doing the following: 

a) contact the United States Army 
Reserve and request verification 
of any dates of active duty, 
ACDUTRA, and INACDUTRA that the 
Veteran had with the United States 
Army Reserve, including the 
unverified period from October 25, 
2003, to November 8, 2003.

b)  If necessary, the RO/AMC 
should contact the Defense Finance 
and Accounting Service and request 
that they identify the specific 
dates of all periods of ACDUTRA 
and inactive duty training 
INACDUTRA in the Army Reserves.

c) Obtain the Veteran's personnel 
file from the National Personnel 
Records Center (NPRC) or from any 
other source deemed appropriate 
(including the Army Reserves).  

The efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be associated 
with the claims folder for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to obtain 
them would be futile, then also document this 
in the file and notify the Veteran 
accordingly.

6.  The RO/AMC must make a specific written 
determination as to the Veteran's exact dates 
of active military service, to include any 
INACDUTRA and ACDUTRA periods, from 1982 
through the present.  This determination must 
be provided to the subsequent VA examiners.

7.  The RO should determine whether or not 
military records demonstrate evidence of 
asbestos exposure during service, develop 
whether or not there was pre-service and/or 
post-service occupational or other asbestos 
exposure, and determine whether there is a 
relationship between asbestos exposure and the 
claimed disease.  M21- 1MR, Part IV, Subpart 
ii, Chapter 1, Section H, Topic 29; DVB 
Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).

The RO/AMC must then make a specific written 
determination as to whether the Veteran was 
exposed to asbestos before, during, or after 
his military service.  This determination must 
be provided to the subsequent VA examiners.

8.  After completing the above steps, the 
RO/AMC should schedule the Veteran for a VA 
audiological examination. 

The examiner must offer opinions on the 
following:

a)  Is it at least as likely as not (a 
probability of at least 50 percent or 
more) that the Veteran's bilateral hearing 
loss is related to his first period of 
active duty from January 1982 to June 
1982, to include his in-service acoustic 
noise exposure?

b) Is it at least as likely as not (a 
probability of at least 50 percent or 
more) that the Veteran's bilateral hearing 
loss is related to his second period of 
active duty from December 2003 to March 
2005, particularly to his in-service 
acoustic noise exposure and the March 2005 
left ear injury?

c)  Is it at least as likely as not (i.e., 
a probability of at least 50 percent or 
more) that the Veteran's chronic 
perforation of the bilateral eardrums is 
related to his first period of active duty 
from January 1982 to June 1982, to include 
his in-service acoustic noise exposure?

d)  Is it at least as likely as not (i.e., 
a probability of at least 50 percent or 
more) that the chronic perforation of the 
bilateral eardrums is related to his 
second period of active duty from December 
2003 to March 2005, particularly to his 
in-service acoustic noise exposure, his 
June 2004 neck injury, and his March 2005 
left ear injury?

e)  Did the Veteran's bilateral hearing 
loss clearly and unmistakably preexist his 
entry into his second period of active 
duty from December 2003 to March 2005?

i)  If there is clear and 
unmistakable evidence that the 
bilateral hearing loss pre-existed 
service, is there clear and 
unmistakable evidence (evidence that 
is obvious and manifest) that it was 
not aggravated beyond its natural 
progression during service?
 
f)  Did the Veteran's chronic perforation 
of the bilateral eardrums clearly and 
unmistakably preexist his entry into his 
second period of active duty from December 
2003 to March 2005?

i) If there is clear and unmistakable 
evidence that the chronic perforation 
of the eardrums pre-existed service, 
is there clear and unmistakable 
evidence (evidence that is obvious 
and manifest) that it was not 
aggravated beyond its natural 
progression during service?  

g)  If the RO finds that the Veteran had 
additional periods of active military 
service besides the two periods discussed 
above, the VA examiner should also answer 
these questions for those periods of 
service. 

The examiner must also consider the Veteran's 
statements regarding the incurrence of his 
bilateral hearing loss and chronic 
perforation of the bilateral eardrums, in 
addition to considering the Veteran's 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).

The examiner must conduct all diagnostic 
testing and evaluation needed to make this 
important determination.  The claims file, 
including a complete copy of this remand, must 
be made available to the examiner for review 
of the pertinent medical and other history.

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinions without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

9.  After completing the above steps, the 
RO/AMC should schedule the Veteran for a VA 
spine examination. 

The examiner must offer opinions on the 
following:

a)  Is it at least as likely as not (a 
probability of at least 50 percent or 
more) that the Veteran's cervical spine 
disorder is related to his first period of 
active duty from January 1982 to June 
1982?

b) Is it at least as likely as not (a 
probability of at least 50 percent or 
more) that his cervical spine disorder is 
related to his second period of active 
duty from December 2003 to March 2005, 
particularly his June 2004 neck injury?


c)  Did the Veteran's cervical spine 
disorder clearly and unmistakably preexist 
his entry into his second period of active 
duty from December 2003 to March 2005?

i) If there is clear and unmistakable 
evidence that the cervical spine 
disorder pre-existed service, is 
there clear and unmistakable evidence 
(evidence that is obvious and 
manifest) that it was not aggravated 
beyond its natural progression during 
service?  Comment specifically on the 
June 2004 neck injury.  

	d)  If the RO finds that the Veteran had 
additional periods of active military 
service besides the two periods discussed 
above, the VA examiner should also answer 
the questions for those periods of 
service. 

The examiner must also consider the Veteran's 
statements regarding the incurrence of his 
cervical spine disorder, in addition to 
considering the Veteran's statements 
regarding the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner must conduct all diagnostic 
testing and evaluation needed to make this 
important determination.  The claims file, 
including a complete copy of this remand, must 
be made available to the examiner for review 
of the pertinent medical and other history.

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

10.  After completing the above steps, the 
RO/AMC should schedule the Veteran for a VA 
neurological examination. 

The VA examiner must render a medical nexus 
opinion as to whether it is at least as 
likely as not (a probability of at least 50 
percent or more) that the Veteran's dizziness 
and headaches are related to his active 
military service, to include his December 
2004 in-service complaint and his presumed 
exposure to dust and other environmental 
contaminants from his service in Southwest 
Asia and his asbestos exposure (if the RO 
determines that the Veteran has been exposed 
to asbestos).

The examiner must also consider the Veteran's 
statements regarding the incurrence of his 
dizziness and headaches, in addition to 
considering the Veteran's statements 
regarding the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner must conduct all diagnostic 
testing and evaluation needed to make this 
important determination.  The claims file, 
including a complete copy of this remand, must 
be made available to the examiner for review 
of the pertinent medical and other history.

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

11.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

12.  Then readjudicate the Veteran's claims 
for entitlement to service connection for 
status-post C5-6 anterior cervical discectomy 
and fusion (previously considered as 
degenerative disc disease of the cervical 
spine), entitlement to service connection for 
bilateral hearing loss, entitlement to 
service connection for chronic perforation of 
the bilateral eardrums, and entitlement to 
service connection for dizziness and 
headaches, to include as due to asbestos 
exposure, and to include as due to the 
chronic perforation of the bilateral 
eardrums, and to include as due to exposure 
to environmental contaminants, in light of 
the additional evidence.  If the claims are 
not granted to his satisfaction, send the 
Veteran and his representative a SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO via the AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of 
this remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result of 
these actions.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


